Citation Nr: 1428108	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-03 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.
This matter was remanded by the Board in April 2011 and April 2012 for further development.

The Veteran also perfected an appeal of the issues of entitlement to service connection for tinnitus, high blood pressure, and a skin condition, which were also remanded by the Board in April 2011.  In an October 2011decision, the RO granted service connection for tinnitus.  As this decision represents a full grant of the benefit sought, the issue of entitlement to service connection for tinnitus is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  In an April 2012 decision, the Board denied entitlement to service connection for high blood pressure, as well as entitlement to service connection for a skin condition.

The Veterans Benefits Management System (VBMS) contains treatment records from the San Juan VA Medical Center (VAMC) dated January 2013 to April 2014; other documents are not relevant to the issue currently before the Board.  Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claim must again be remanded to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In its April 2012 remand, the Board instructed the AOJ to request that the Veteran identify any outstanding treatment records and obtain authorizations for those records, and obtain all available VA treatment records.  The AOJ was instructed to then afford the Veteran a VA examination to determine the etiology of his back disability.  The Board further instructed, "In addition to the medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of back problems after service."  

In a May 2012 statement, the Veteran indicated that he had received treatment from another private physician, but that he was no longer practicing and therefore those records were unavailable.  The Veteran also stated that he continues to receive treatment at the San Juan VAMC, and requested that those treatment records be obtained.  However, the record does not indicate that the AOJ requested updated treatment records from the San Juan VAMC, and there are no treatment records from the San Juan VAMC dated between January 2011 and January 2013 except for VA examination reports.  On remand, the AOJ should obtain all outstanding VA treatment records, to include from the San Juan VAMC from January 2011 to present.

In August 2012, the Veteran was afforded a VA spine examination.  The examination report indicates the Veteran's claims file was reviewed, and the examiner notes the Veteran's report that he has had low back pain since his service in Vietnam, that he never went to sick call because he could not speak English, and that he first received treatment for his back after service in 1976.  However, the VA examiner's rationale for his opinion that the Veteran's back disability is less likely than not incurred in or caused by the Veteran's service states that the Veteran's service treatment records are silent as to any lower back condition in service or during the first years after service, that the Veteran's separation examination and report of medical history did not show any back problems, and there is no medical evidence of record showing back problems during service.  Because the VA examiner failed to discuss the Veteran's contentions regarding symptoms during and since service, as well as that he did not seek treatment during service because of a language barrier, an addendum opinion from the VA examiner must be obtained.

Accordingly, the case is REMANDED for the following action:

1. All outstanding VA treatment records should be obtained, to include records from the San Juan VAMC from January 2011 to present, and from the Comerio Rural Outpatient Clinic.  All obtained records should be associated with the claims file.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, obtain an addendum opinion from the August 2012 VA examiner.  If the examiner is not available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's back disability.  The claims file, including a copy of this remand, and any pertinent Virtual VA and VBMS records must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.

After reviewing the claims folder and records, the examiner is asked to respond to the following inquiry:

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current back disability originated during active duty, or is in any other way causally related to his active duty service?

For the purposes of the opinion being sought, the examiner should specifically address the Veteran's contentions that he fell and hurt his back in service, that he had to carry stove ranges and pump air into the stove while deployed in Vietnam, that he did not go to sick call regarding his back pain because he did not speak English, and that he experienced back pain during and since service.  See August 2012 VA examination report; May 2012 Veteran statement; January 2009 claim.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should undertake any further development it determines is necessary.

4. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



